UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2387


FABIOLA CHINO TECONGO; E.J.C.C.,

                    Petitioners,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 13, 2021                                 Decided: October 13, 2021


Before NIEMEYER and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Fabiola Chino Tecongo, E.J.C.C., Appellants Pro Se. Lynda Do, Ann M. Welhaf, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fabiola Chino Tecongo and her minor child, natives and citizens of Mexico, petition

for review of an order of the Board of Immigration Appeals (Board) declining to consider

their appeal by certification pursuant to 8 C.F.R. § 1003.1(c) (2021) and dismissing the

appeal as untimely. Because we lack jurisdiction to review the Board’s refusal to exercise

its discretionary authority to certify the case, we dismiss the petition for review. See

Abdulla v. Att’y Gen., 971 F.3d 409, 414 (3d Cir. 2020) (“[C]oncluding that, as a general

matter, we lack jurisdiction to review the BIA’s decision not to self-certify an appeal” and

collecting cases). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DISMISSED




                                             2